Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of priority document KR10-2018-0034405 has been received.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such a claim limitation is the “operation unit for selecting an applicator” used in Claims 3-4. The term “operation unit for selecting an applicator” is described and referenced in the present specification as element 12, which is a trigger that controls rotational rod part 30.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details of the “operation unit for moving an applicator 14” (“element 14”) as used in the specification and claimed in Claim 5. More specifically, no structural details are given in the drawings (e.g., FIGs. 1, 4-5, 7) that describe how element 14 engages with different lengths, thicknesses, weights, etc. of different applicators that have been inserted into the depicted working channel 23 via the rotating applicator rod part 30. 
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objections to the Specification
Paragraphs [0084] and [0089] of the present specification refer to element 42b in FIG. 8 and FIG. 9 as “wire 42b”. Paragraph [0084] describes “wire 42b” a forming a “flow path to deliver air with the balloon 42a”. Paragraph [0089] describes “wire 42b” as being able to receive a “guide wire 41”. It appears that “wire 42b” is a mistranslation from the foreign priority Korean application KR10-2018-0034405, and should be “line 42b” or an equivalent. 
	Appropriate action by Applicant is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. Specifically, Claims 3 and 9-10 are rejected as being indefinite for claiming both an apparatus and method step(s) of using the apparatus. MPEP 2173.05(p)(II).

	Claim 3 is rejected as being indefinite for claiming both an apparatus and method step(s) of using the apparatus.
	Specifically, Claim 3 claims the apparatus/method combination of:
	“wherein the plurality of operation parts comprise an operation unit for selecting an applicator, which locates any one of the plurality of applicators to be adjacent to an inlet of the channel by driving the applicator rod part by a user's operation”, lines 2-4. It is indefinite as to whether the apparatus “operation unit for selecting an applicator” is being claimed, or if the method “locates any one of the plurality of applicators to be adjacent to an inlet of the channel” is being claimed. 
	Examiner recommends amending Claim 3 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejections.
	Appropriate action by Applicant is required.

	Claim 9 is also rejected as being indefinite for claiming both an apparatus and method step(s) of using the apparatus.
	Specifically, Claim 9 claims the apparatus/method combination of:
	“an image acquiring unit, which is disposed at the front end of the flexible part and acquires the image of the front of the flexible part;” lines 7-8. It is indefinite as to whether the apparatus “image acquiring unit” or the method “acquires” is being claimed. 
	Examiner recommends amending Claim 9 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejections.
	Appropriate action by Applicant is required.
	
	Claim 10 is also rejected as being indefinite for claiming both an apparatus and method step(s) of using the apparatus.
	Specifically, Claim 10 claims the apparatus/method combination of:
	“an applicator rod part, which is configured to mount a plurality of applicators, is disposed to the body to be able to rotate, and arrange the mounted plurality of applicators in the working channel according to the rotation angle”, lines 5-7. It is indefinite whether the apparatus “applicator rod part” or method “arrange the mounted plurality of applicators” is being claimed.
	Examiner recommends amending Claim 10 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejection.
	Appropriate action by Applicant is required.

Claims 1-8 and 10 are further rejected under 35 U.S.C. 112(b) as being indefinite based on lack of antecedent basis for various claimed elements. MPEP 2173.05(e).

	Claim 1 is further rejected as being indefinite for use of the term “the working channel”, line 6. 
	Appropriate action by Applicant is required.
	For purposes of examination, Examiner interprets the “the working channel” as being one of the “at least one working channel” claimed in line 4 of Claim 1.
	Dependent Claims 2-8 are rejected due to their dependence on Claim 1.

	Claim 4 is further rejected as being indefinite for use of the term “the axis of rotation”, line 2. It is unclear as to whether the “axis of rotation” is for the applicator rod part, one or more of the plurality of applicators, the operation unit for selecting an applicator, etc.
	Appropriate action by Applicant is required.
	For purposes of examination, Examiner interprets “the axis of rotation” as being an axis of rotation about the “applicator rod part” claimed in line 5 of Claim 1.

	Claim 10 is rejected as being indefinite for use of the terms “the working channel” and “the axis of rotation”, lines 6-7.
	Appropriate action by Applicant is required.
	For purposes of examination, Examiner interprets “the working channel” as being one of the “at least one working channel” claimed in line 4, and “the axis of rotation” as being an axis of rotation about the “applicator rod part” claimed in line 5 in Claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US PGPUB 2015/0342445 – “Jones”). 
With regard to Claim 1, Jones discloses:
	A paranasal sinus entering endoscope (FIG. 1, colonoscope 24; paragraph [0027] “the principles disclosed herein apply also to other tools that may be shuttled back and forth within an endoscope in general.”; see also MPEP 2114(II)), comprising: 
	a body (FIG. 6, colonoscope handle 54), which comprises a plurality of operation parts (FIG. 6: side port 52 and displacement mechanism 50); 
	an insertion part (FIG. 6, flexible tube 56), which is extending from the front end of the body (FIG. 6: flexible tube 56 extending from the front end of colonoscope handle 54) to be inserted into the paranasal sinus through the nasal cavity (see MPEP 2114(II)), and having at least one working channel (FIG. 6, see dotted line showing biopsy tool 72 passing through a channel within flexible tube 56); and 
	an applicator rod part (FIG. 6, lower plug member 74), which is disposed in the body and on which a plurality of applicators that are able to selectively enter through the working channel are able to be mounted (FIG. 6, biopsy tool 72; paragraph [0027] “the principles disclosed herein apply also to other tools that may be shuttled back and forth within an endoscope in general.”).  

	With regard to Claim 2, Jones further discloses wherein the applicator rod part allows any one of the plurality of applicators to be coaxially located with the working channel (FIG. 6, showing biopsy tool 72 coaxially located in the working channel of flexible tube 56).  

	With regard to Claim 5, Jones further discloses wherein the plurality of operation parts comprise an operation unit for moving an applicator (FIG. 6, biopsy tool displacement mechanism 50), which allows the applicator, that has entered the working channel among the plurality of applicators, to move through the working channel by a user's operation (paragraph [0026] “the displacement mechanism 50 provides a convenient assistive device to rapidly move the biopsy tool 72 through the flexible tube 56”).  

	Applicant is reminded of the objection to the drawings presented above, which is presented based on the drawings’ failure to describe how an “operation unit for moving an applicator” functions.

	With regard to Claim 6, Jones further discloses wherein the insertion part comprises an image acquiring unit (FIG. 4A, lens 44), which is disposed on the front end of the insertion part to acquire an image (paragraph [0006] “lens 44 provides the terminus of the fiberoptic cable”).  

	With regard to Claim 8, Jones further discloses wherein the plurality of applicators comprise at least one among a guide wire, a balloon catheter, and a stent catheter (paragraph [0027] “the principles disclosed herein apply also to other tools that may be shuttled back and forth within an endoscope in general. For instance, procedures such as colonoscopic snare removal of polyps or placement of endoscopic stents are also encompassed”).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstorum (US PGPUB 2014/0012075 – “Konstorum”) 
	Konstorum discloses:
	A paranasal sinus entering endoscope (FIG. 1, endoscope 10), comprising: 
	a body (FIG. 1, control section 12), which comprises a plurality of operation parts (FIG. 1, working channel port 22 and light source post 24);
	a rigid part (FIG. 1, first section 26; paragraph [0022] “a first section 26, which may be rigid or semi-rigid”), which is extending from the front end of the body (FIG. 1, showing the proximal end 32 of first section 26 extending away from the conical portion 20 of the control section 12) to be inserted into the nasal cavity (see MPEP 2114(II)); 
	a flexible part (FIG. 1, second section 28; paragraph [0022] “second section 28, which may be flexible, bendable, and/or malleable”), which is extending from the rigid part (FIG. 1, showing second section 28 extending from first section 26) and formed to be bent (paragraph [0028] “second section 28 is configured to be bent in an angular direction”) and inserted into the paranasal sinus on the front end (MPEP 2114(II)); 
	an image acquiring unit (FIG. 5, imaging bundle 94), which is disposed at the front end of the flexible part and acquires the image of the front of the flexible part (FIG. 2, distal end 52; paragraph [0038] “The endoscope may also include an imaging bundle 94 for transmitting an image near the distal end 52 through the imaging bundle 94, which may be viewed by a user through the ocular lens 38, by way of example.”); and 
	a bending operation part (FIG. 5, deflection control lever 66), which allows the flexible part to be bent by a user's operation (paragraph [0031] “A deflection control lever 66 located on the grip portion 16 may be used to pull the control cable 64, by way of example. The deflection control lever 66 is, or is connected to, an actuator that pulls or moves the control cable 64 to deflect the active deflection section 31 of the second section 28”).  

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharski et al. (US PGPUB 2017/0035277 – “Kucharski”).
	Kucharski discloses:
	An endoscope (FIG. 1, endoscope 1), comprising: 
	a body (FIG. 1, coupling hub 4), which comprises a plurality of operation parts (FIG. 1, connectors 8, 9, and 10; strain relief sections 11 and12); 
	an insertion part (FIG. 1, shaft 3), which is extending from the front end of the body (FIG. 1, showing shaft 1 extending from the front end of coupling hub 4) to be inserted into the body of a patient (MPEP 2114(II)), and having at least one working channel (FIG. 2B, working channel 28); and 
	an applicator rod part (FIG. 1, proximal hub enclosure 7 upon which connectors 8, 9, 10 are attached), which is configured to mount a plurality of applicators (paragraph [0060] “Any or all of these three connectors 8, 9, 10 can be attached to a flexible tube, which enters the hub 4”), is disposed to the body to be able to rotate (paragraph [0054] “shaft 3 transmits torque (rotation) applied about a longitudinal axis of the shaft 3”), and arrange the mounted plurality of applicators in the working channel according to the rotation angle (paragraph [0061], “The working channel connector 10 allows tools to be passed from the hub 4 through the working channel 28, within the shaft 3” ). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PGPUB 2015/0342445 – “Jones”) in view of Konstorum (US PGPUB 2014/0012075 – “Konstorum”).

	Jones discloses the features of Claim 1, as described above.
	Jones does not expressly disclose wherein the insertion part comprises: 
	a rigid part, which is extending from the front end of the body; and 
	a flexible part, which is extending from the rigid part and formed to be bent, and wherein the plurality of operation parts comprise a bending operation part, which allows the flexible part to be bent by a user's operation.  
	Konstorum teaches wherein the insertion part comprises: 
	a rigid part (Konstorum, FIG. 1, first section 26; paragraph [0022] “a first section 26, which may be rigid or semi-rigid”), which is extending from the front end of the body (Konstorum, FIG. 1, showing the proximal end 32 of first section 26 extending away from the conical portion 20 of the control section 12); and 
	a flexible part (Konstorum FIG. 1, second section 28; paragraph [0022] “second section 28, which may be flexible, bendable, and/or malleable”), which is extending from the rigid part (Konstorum FIG. 1, showing second section 28 extending from first section 26) and formed to be bent (Konstorum paragraph [0028] “second section 28 is configured to be bent in an angular direction”), and wherein the plurality of operation parts comprise a bending operation part (Konstorum, FIG. 2, deflection control lever 66), which allows the flexible part to be bent by a user's operation (Konstorum, paragraph [0031] “deflection control lever 66 is, or is connected to, an actuator that pulls or moves the control cable 64 to deflect the active deflection section 31 of the second section 28…Thus, the deflection control lever 66 is configured to be moved by the user, which results in pulling or releasing the control cable 64”).  
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of the insertion tube having the rigid and flexible components as taught by Konstorum for the flexible insertion tube taught by Jones. One skilled in the art of endoscopes would have been motivated to use the rigid/flexible insertion tube taught by Konstorum in order to have the support needed to utilize the deflection control lever taught by Konstorum, in order to precisely manipulate the flexible section of the insertion tube while keeping the rigid section of the insertion tube in a fixed position. MPEP 2143 (I) B. 
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) of Claims 1 and 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter.
	Jones (US PGPUB 20150342445) discloses an endoscope having a body, an insertion part, and an applicator rod part that enables the user to selectively utilize different applicators/tools in the endoscope.
	As interpreted under 35 USC 112(f), the invention claimed in Claims 3/4 utilizes an “operation unit for selecting an applicator” that is an activator (e.g., a trigger) which, when pulled towards the handle, causes the applicator rod part to rotate.
	No combination of the identified prior art teaches or suggests an “operation unit for selecting an applicator” (i.e., the trigger device shown as element 12 in the present patent application) that would be obvious to combine with the teachings of Jones, since the lower plug member 74 in Jones that discloses the presently-claimed application rod part cannot be driven by a device (the claimed “operation unit for selecting an applicator”) to select and position an applicator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Greenburg et al. (US PGPUB 2007/0276180) teaches a suction line valve and a tool port that both enter a working channel.
	Murakami et al. (US PGPUB 2007/0299305) teaches an electric advancing and retracting device that moves a tool forwards and backwards through a port of an endoscope.
	Hoshino (US PGPUB 2014/0100424) teaches a body, a plug for a single insertion port, a knob to bend a flexible tube, and an insertion part.
	Smith et al. (US PGPUB 2017/0095239) teaches a control assembly that controls two tools in two different channels, such that each tool is moved axially by gears.
	Trusty et al. (US PGPUB 2011/0152878) teaches an inner sheath that supports at least one working channel, through which multiple tools traverse.
	Remmerswaal (US PGPUB 2012/0123208) teaches a bronchoscope manifold that accepts multiple applicators to enter a common channel in a bronchoscope via different ports on the manifold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795



/JAMES EDWARD BOICE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795